Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 15




  DEREK SMITH LAW GROUP, PLLC
  Caroline H. Miller, Esq.
  Alexander G. Cabeceiras, Esq.
  701 Brickell Ave., Suite 1310
  Miami, Florida 33131
  Telephone: (305) 946-1884
  Fax: (305) 503-6741

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
   ________________________________________

   PETER FRAY, individually and on
   behalf of all others similarly situated,                   CASE NO.:

          Plaintiff,
                                                              CLASS ACTION COMPLAINT
                          v.

   ROBINHOOD FINANCIAL LLC                                    Plaintiff Demands a
   ROBINHOOD SECURITIES, LLC                                  Trial by Jury
   ROBINHOOD MARKETS, INC.,

         Defendants.
   ________________________________________

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Peter Fray (hereinafter referred to as “Plaintiff”) sues Defendant ROBINHOOD

  FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, ROBINHOOD MARKETS, INC.,

  (hereinafter referred to as “Defendant”) and alleges as follows:

                                        NATURE OF ACTION

         1.      Robinhood is an online brokerage firm.

         2.      Robinhood purposefully, willfully, and knowingly removed the stock “GME” and

  other stocks from its trading platform in the midst of an unprecedented stock rise, thereby depriving

  retail investors of the ability to invest in the open-market and manipulating the open-market.




                                                   1
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 15




                                PARTIES, JURISDICTION, AND VENUE

         3.      Plaintiff was and is a citizen of the State of Florida.

         4.      Defendant Robinhood Financial LLC is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-owned

  subsidiary of Robinhood Markets, Inc. Robinhood Financial LLC is registered as a broker-dealer

  with the U.S. Securities & Exchange Commission (“SEC”). Defendant Robinhood Financial LLC

  acts as an introducing broker and has a clearing arrangement with its affiliate Defendant

  Robinhood Securities, LLC.

         5.      Defendant Robinhood Securities, LLC is a Delaware corporation with its principal

  place of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746. It is a

  wholly owned subsidiary of Defendant Robinhood Markets, Inc. Defendant Robinhood Securities,

  LLC is registered as a broker-dealer with the SEC. Defendant Robinhood Financial LLC acts as a

  clearing broker and clears trades introduced by its affiliate Defendant Robinhood Financial.

         6.      Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood

  Markets, Inc. is the corporate parent of Defendants Robinhood Financial LLC and Robinhood

  Securities, LLC.

         7.      The above-named corporate defendants herein referred to collectively as

  “Robinhood.”

         8.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2). The aggregate claims of all members of the proposed class and subclass(es) are in

  excess of $5 million, exclusive of interest and costs, and there are more than 100 putative class

  members. Many members of the proposed class are citizens of a state different from Defendant.



                                                    2
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 15




         9.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because

  a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this

  District where Robinhood, distributed, marketed, advertised, and sold the trading services which

  are the subject of the present complaint. Finally, venue is appropriate in this District pursuant to

  28 USC § 1391(b)(2) because a substantial part of the acts and omissions that gave rise to this

  Complaint occurred or emanated from this District.

         10.     This Court has personal jurisdiction over Robinhood because it is authorized to do

  business and does conduct business in Florida, and because it has specifically marketed,

  advertised, and made substantial sales in Florida, and has sufficient minimum contacts with this

  state and/or sufficiently avails itself of the markets of this state through its promotion, sales, and

  marketing within this state to render the exercise of jurisdiction by this Court permissible.

                                     FACTUAL ALLEGATIONS

         11.     Robinhood is an online brokerage firm. Its customers place securities trades

  through the firm’s website, by using a web-based application (or “app”). Robinhood permits

  customers to purchase and sell securities, including futures contracts.

         12.     Robinhood has experienced significant growth as a relatively new online brokerage

  firm. In 2019, Robinhood raised $323 million in funding at a $7.6 billion valuation. The firm

  markets itself primarily to younger investors and claims over 10 million users of its trading app.

         13.     On or about March 23, 2016, Robinhood’s official Twitter account stated: “Let the

  people trade.” They have since disregarded their mantra and have blocked access for millions of

  its customers to trade particular securities.

         14.     On or around January 11, 2021, stocks in GameStop Corp. (“GME”) began to rise.

         15.     At that time, Robinhood allowed retail investors to trade GME on the open market.



                                                    3
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 15




         16.     On or about January 27, 2021 Robinhood, in order to slow the growth of GME and

  deprived their customers of the ability to use their service, abruptly, purposefully, willfully, and

  knowingly pulled GME from their app. Meaning, retail investors could no longer buy or even

  search for GME on Robinhood’s app.

         17.     Upon information and belief, Robinhood’s actions were done purposefully and

  knowingly to manipulate the market for the benefit of people and financial intuitions who were

  not Robinhood’s customers.

         18.     Since pulling the stock from their app, GME prices have gone up, depriving

  investors of potential gains.

         19.     Additionally, in the event GME goes down, Robinhood has deprived investors of

  “shorting” GME in the hopes the price drops.

         20.     In sum, Robinhood has completely blocked retailer investors from purchasing

  GME for no legitimate reason, thereby depriving retailer investors from the benefits of

  Robinhood’s services.

         21.     The Financial Industry Regulatory Authority (“FINRA”), which governs brokers

  like Robinhood, espouses rule 5310 regarding “Best Execution and Interpositioning.” Rule

  5310.01 requires that Robinhood “must make every effort to execute a marketable customer order

  that it receives promptly and fully.” By failing to respond at all to customers’ placing timely

  trades—and outright blocking customers from trading a security—Robinhood has breached these,

  among other, obligations and caused its customers substantial losses due solely to its own

  negligence and failure to maintain adequate infrastructure.

         22.     Robinhood continues to randomly pull other securities from its app for no

  legitimate reason.



                                                   4
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 15




         23.     Upon information and belief, Robinhood is pulling securities like GME from its

  platform in order to slow growth and help benefit individuals and institutions who are not

  Robinhood customers but are Robinhood large institutional investors or potential investors.

         Plaintiff’s Experience:

         24.     On the morning on January 28, 2021, Plaintiff used his Robinhood app, searched

  for GME and other securities on Robinhood’s app, and found they were unavailable. The stocks

  did not even appear, although GME and other securities are publicly traded companies available

  on all other platforms.

         25.     Plaintiff intended to purchase GME and other stocks from Robinhood’s app and

  was deprived of the ability due to Robinhood’s actions.

         26.     Thus, Plaintiff, like so many others, lost out on all earning opportunities.

                                   CLASS ACTION ALLEGATIONS

     27. Plaintiff brings claims pursuant to Federal Rule of Civil Procedure 23 on behalf of the

         following Class, as defined below:

                 All Robinhood customers within the United States.

     28. Additionally, or in the alternative, Plaintiff brings claims pursuant to Federal Rule of

         Civil Procedure 23 on behalf of the following Subclass, as defined below:

                 All Robinhood customers within the United States who were not able to

                 execute trades on GME after Robinhood knowingly, willfully, and

                 purposefully removed it completely from their platform.

     29. Additionally, or in the alterative, Plaintiff brings claims pursuant to Federal Rule of Civil

         Procedure 23 on behalf of the following Class, as defined below:

                 All Robinhood customers within the State of Florida.



                                                     5
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 15




     30. Additionally, or in the alternative, Plaintiff brings claims pursuant to Federal Rule of Civil

         Procedure 23 on behalf of the following Subclass, as defined below:

                 All Robinhood customers within the State of Florida who were not able to

                 execute trades on GME and other securities after Robinhood knowingly,

                 willfully, and purposefully removed completely from their platform.

     31. Excluded from the Class are the Robinhood entities and their current employees, counsel

         for either party, as well as the Court and its personnel presiding over this action.

     32. This action has been brought and may properly be maintained as a class action against

         Robinhood pursuant to the provisions of Federal Rule of Civil Procedure 23.

     33. Numerosity: The precise number of members of the proposed Class is unknown to

         Plaintiff at this time, but, based on information and belief, Class members are so numerous

         that their individual joinder herein is impracticable. Based on information and belief and

         publicly available reports, Class members number in the hundreds of thousands and up to

         ten million. Subclass members are likely in the thousands. All Class and Subclass members

         may be notified of the pendency of this action by reference to Robinhood’s records, or by

         other alternative means.

     34. Commonality: Numerous questions of law or fact are common to the claims of Plaintiff

         and members of the proposed Class. These common questions of law and fact exist as to

         all Class members and predominate over questions affecting only individual Class

         members. These common legal and factual questions include, but are not limited to the

         following:

             a. Whether Robinhood knowingly failed to provide the financial services that were

                 needed to handle reasonable consumer demand, including trading securities that are

                 available on every other competitive trading platform;
                                                     6
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 15




           b. Whether Robinhood failed to provide the duty of care to their customers when they

              purposefully removed GME;

           c. Whether Robinhood removed GME purposefully to harm their customers’

              positions in GME and benefit their own potential financial gains;

           d. Whether Robinhood violated FINRA Rule 5310, among other FINRA rules, state

              rules, and federal regulations;

           e. Whether Robinhood violated consumer protection laws in failing to disclose that

              its services would not include the ability to trade on GME, and other securities, for

              substantial periods of time;

           f. Whether Robinhood was in breach of its legal, regulatory, and licensing

              requirements by failing to provide adequate access to financial services;

           g. Whether Robinhood was in breach of its contracts and/or the implied covenant of

              good faith and fair dealing in connection with its failure to provide financial

              services;

           h. Whether Robinhood was negligent or grossly negligent by failing to provide

              financial services in a timely manner due to its own possible nefarious desires;

           i. Whether Robinhood breached its fiduciary duties to customers by failing to provide

              adequate access to financial services;

           j. Whether Robinhood was unjustly enriched by its conduct;

           k. Whether Plaintiff and the other Class members were injured by Robinhood’s

              conduct, and if so, the appropriate class-wide measure of damages, restitution, and

              other appropriate relief, including injunctive relief.




                                                 7
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 15




            l. Whether Plaintiff and the other Class members are entitled to injunctive and

                declaratory relief.

     35. Typicality: The claims of the named Plaintiff are typical of the claims of the proposed

        Class in that the named Plaintiff was a customer during the class period and was unable to

        trade GME and place time-sensitive trades on GME and sustained damages as a result of

        Robinhood’s wrongful conduct.

     36. Adequate Representation: Plaintiff will fairly and adequately represent the interests of

        the Class in that he has no conflicts with any other Class members. Plaintiff has retained

        competent counsel experienced in prosecuting complex class actions, including those

        involving financial services, and they will vigorously litigate this class action.

     37. Predominance and Superiority: There is no plain, speedy, or adequate remedy other than

        by maintenance of this class action. A class action is superior to other available means, if

        any, for the fair and efficient adjudication of this controversy. Prosecution of separate

        actions by individual Class members would create the risk of inconsistent or varying

        adjudications, establishing incompatible standards of conduct for the Defendant.

        Additionally, given the relatively modest damages sustained by most individual Class

        members, few, if any, proposed Class members could or would sustain the economic

        burden of pursuing individual remedies for Robinhood’s wrongful conduct. Treatment as

        a class action will achieve substantial economies of time, effort, and expense, and provide

        comprehensive and uniform supervision by a single court. This class action presents no

        material difficulties in management.

     38. Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(A) because the

        prosecution of separate actions by individual members of the proposed Class would create



                                                  8
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 15




        a risk of inconsistent or varying adjudications with respect to individual Class members,

        which may produce incompatible standards of conduct for Defendants. 34. Class action

        certification is warranted under Fed. R. Civ P. 23(b)(1)(B) because the prosecution of

        separate actions by individual members of the proposed Class would create a risk of

        adjudications with respect to individual Class members which may, as a practical matter,

        be dispositive of the interests of the other members not parties to the adjudications or

        substantially impair or impede their ability to protect their interests.

     39. The prerequisites to maintaining a class action for injunctive or equitable relief pursuant to

        Fed. R. Civ. P. 23(b)(2) are met as Robinhood has acted or refused to act on grounds

        generally applicable to the Class, thereby making final injunctive, declaratory, or equitable

        relief appropriate with respect to the Class as a whole. 36. Class action certification is also

        warranted under Fed. R. Civ P. 23(b)(3) because questions of law or fact common to the

        Class members predominate over any questions affecting only individual members, and a

        Class action is superior to other available remedies for the fair and efficient adjudication

        of this controversy. The amount of damages available to the individual Plaintiff is

        insufficient to make litigation addressing Robinhood’s conduct economically feasible for

        most in the absence of the class action procedure. Individualized litigation also presents a

        potential for inconsistent or contradictory judgments, and increases the delay and expense

        to all parties and the court system presented by the legal and factual issues of the case. By

        contrast, the class action device presents far fewer management difficulties and provides

        the benefits of a single adjudication, economy of scale, and comprehensive supervision by

        a single court.




                                                   9
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 15




      40. Class action certification is also warranted under Fed. R. Civ P. 23(c)(4) because questions

         of law or fact common to the Class members may be certified and decided by this Court

         on a class wide basis.


                                          COUNT I
                                     BREACH OF CONTRACT

      41. Plaintiffs hereby incorporate by reference the factual allegations set forth

        above.

      42. In order to use the Robinhood trading platform, a potential customer must enter into the

         Customer Agreement with Robinhood.

      43. Plaintiff and all class members did enter into a Customer Agreement with Robinhood.

      44. Robinhood breached its Customer Agreement by, among other things, failing to disclose

         that its platform was going to randomly pull a profitable stock from its platform; that

         Robinhood failed to provide adequate explanation to their customers; that Robinhood

         knowingly put their customers at a disadvantage compared to customers who used other

         trading apps; that Robinhood failed to provide access to its own financial incentives to

         pull certain securities including GME; that Robinhood’s prohibited plaintiffs from

         performing in a timely manner (or at all) under the contract; that Robinhood failed to

         comply with all applicable legal, regulatory, and licensing requirements; and that

         Robinhood failed to exercise trades and actions requested by customers.

      45. As such, Robinhood breached its Customer Agreement with Plaintiff and Class members.

      46. Robinhood’s failure to perform and its breaches of the Customer Agreement resulted in

         damages and losses to Plaintiff and Class members and continues to expose them to harm

         because Robinhood continues to fail to perform under the Customer Agreement. These



                                                   10
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 11 of 15




         losses reflect damages to Plaintiff and Class members in an amount to be determined at

         trial or separate proceedings as necessary.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

             a. Enter an immediate injunction requiring Robinhood to reinstatement GME and

                 other stocks on their trading platform;

             b. Enter an award for plaintiffs to be determined;

             c. Enter an award for attorneys fees and costs;

             d. Enter an award for punitive damages for the willful, wanton, and reckless behavior

                 of Defendants;

             e. Any other relief this Court deems just and fit.


                               COUNT II
       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

      47. Plaintiffs hereby incorporate by reference the factual allegations set forth above.

      48. Plaintiffs and members of the Class and Subclass entered into the Customer Agreement

         with Defendant Robinhood to open a Robinhood trading account. They agreed to

         Robinhood’s Terms and Conditions by using Robinhood’s website and trading platform.

      49. Plaintiffs and members of the Class and Subclass fulfilled their obligations under these

         contracts by adhering to their terms and using Robinhood’s trading services through its

         website and trading platform.

      50. Robinhood was obligated to provide the trading services required under those contracts at

         all times, including but not limited to, trades for GME.

      51. When initially signing up for Robinhood, Plaintiff and all those similarly situated could

         and most actually did trade GME.



                                                   11
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 12 of 15




      52. Robinhood unfairly interfered with the rights of Plaintiffs and members of the Class and

         Subclass to receive the benefits of the Customer Agreement by, among other things, (i)

         failing to provide services necessary to carry out a trade; (ii) failing to provide certain

         trading services whatsoever; (iii) failing to inform individuals in a timely member of the

         drastic changes in trading abilities; and (iv) prohibiting plaintiffs from buying GME for

         Robinhood’s own pecuniary interest and not disclosing those interest to Plaintiffs and all

         Class and Subclass members.

      53. Robinhood’s conduct has caused Plaintiffs and members of the Class and Subclass harm,

         losses, and damages. These losses reflect damages to Plaintiffs and members of the Class

         and Subclass in an amount to be determined at trial or separate proceedings as necessary.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

             a. Enter an immediate injunction requiring Robinhood to reinstatement GME and

                 other stocks on their trading platform;

             b. Enter an award for plaintiffs to be determined;

             c. Enter an award for attorneys fees and costs;

             d. Enter an award for punitive damages for the willful, wanton, and reckless behavior

                 of Defendants;

             e. Any other relief this Court deems just and fit.


                                                COUNT III
                                               NEGLIGENCE

      54. Plaintiffs hereby incorporate by reference the factual allegations set forth above.

         Robinhood had a duty to exercise reasonable care in conducting and facilitating

         transactions for its customers.



                                                   12
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 13 of 15




      55. Robinhood had a duty to exercise reasonable care in providing trades on the free, open

         market for its customers.

      56. Robinhood unlawfully breached its duties by, among other things, (i) removed GME

         without notice from its trading app; (ii) failed to provide financial services related to

         GME; (iii) failing to notify customers in a timely manner of the GME “blackout.

      57. Robinhood’s conduct as set forth in this Complaint was want of even scant care, and its

         acts and omissions were and continue to be an extreme departure from the ordinary

         standard of conduct. Their actions breach any duty of care to their customers, but are also

         inconsistent with the standard of care expected from similar firms in the open market.

      58. Upon information and belief, no institutions similar to Robinhood has ever outright

         banned customers from purchasing a specific share of a specific security.

      59. Robinhood essentially abandoned its customers altogether by pulling GME, a standard of

         care so far below what is required for a business engaging in time sensitive trading

         services that it amounts to a complete abandonment of its duties.

      60. Robinhood’s grossly negligent and wrongful breaches of its duties owed to Plaintiffs and

         members of the Class and Subclass proximately caused losses and damages that would not

         have occurred but for Robinhood’s gross breach of its duty of due care. These losses reflect

         damages to Plaintiffs and members of the Class and Subclass in an amount to be determined

         at trial or separate proceedings as necessary:

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                            a. Enter an immediate injunction requiring Robinhood to reinstatement

                                GME and other stocks on their trading platform;

                            b. Enter an award for plaintiffs to be determined;



                                                   13
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 14 of 15




                             c. Enter an award for attorneys fees and costs;

                             d. Enter an award for punitive damages for the willful, wanton, and

                                reckless behavior of Defendants;

                             e. Any other relief this Court deems just and fit.


                                            COUNT IV
                                    BREACH OF FIDUCIARY DUTY

      61. Plaintiff hereby incorporates by reference the factual allegations contained herein.

      62. As a licensed provider of financial services, Robinhood at all times relevant herein was a

         fiduciary to Plaintiff and Class members and owed them the highest good faith and

         integrity in performing its financial services on their behalf. Robinhood also acted as a

         fiduciary to each and every customer who agreed to the Customer Agreement.

      63. Robinhood breached its fiduciary duties to Plaintiff and Class members by, among other

         things, failing to disclose that its platform was going to remove GME purchases in a

         timely manner; actually removing GME; removing GME for its own pecuniary benefits;

         that Robinhood failed to provide access to its financial services in a timely manner; that

         Robinhood failed to comply with all applicable legal, regulatory, and licensing

         requirements; and that Robinhood failed to exercise trades and actions requested by

         customers in a complete and timely manner (also required by FINRA Rule 5310).

      64. Robinhood’s conduct has caused Plaintiff and Class members’ harm, losses, and damages

         and continues to expose them to harm because Robinhood continues to breach its fiduciary

         duties. These losses reflect damages to Plaintiff and Class members in an amount to be

         determined at trial or separate proceedings as necessary.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:



                                                  14
Case 0:21-cv-60226-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 15 of 15




                             a. Enter an immediate injunction requiring Robinhood to reinstatement

                                GME and other stocks on their trading platform;

                             b. Enter an award for plaintiffs to be determined;

                             c. Enter an award for attorneys fees and costs;

                             d. Enter an award for punitive damages for the willful, wanton, and

                                reckless behavior of Defendants;

                             e. Any other relief this Court deems just and fit.

         Plaintiff demands a trial by jury for the claims set forth in the complaint.




   Dated: January 28, 2021                       DEREK SMITH LAW GROUP, PLLC

                                                 /s/ Caroline Miller
                                                 Caroline Miller, Esq.
                                                 701 Brickell Ave, Suite 1310
                                                 Miami, FL 33131
                                                 caroline@dereksmithlaw.com
                                                 Tel: (305) 946-1884
                                                 Fax: (305) 503-6741

                                                 /s/ Alexander G. Cabeceiras
                                                 Alexander G. Cabeceiras, Esq.
                                                 One Penn Plaza, Suite 4905
                                                 New York, New York 10119
                                                 alexc@dereksmithlaw.com
                                                 Tel: (212) 587-0760
                                                 Fax: (212) 587-4169
                                                 (Pro Hac Application Forthcoming)
                                                 Counsel for Plaintiff




                                                  15
